NANCY STEFFEN RAHMEYER, J.
Because of our standard of review, I concur in this opinion; my concern is that the use of adverse possession in this case is troubling on a policy basis. The evidence was that when Whetstone Baptist bought an empty pasture the pasture was fenced in and included what looked like an abandoned road leading to the new Highway 60 on it. The surveyor hired by the church indicated that there was a “lane” between the property deeded to the church and what is now the Shilling property. A year later, the Shillings bought the property to the west and also knew there was what appeared to be an abandoned road. There is no question that both parties knew there was a gap in the legal title. The Shillings sought assistance from county officials, were told it was an abandoned road, and began to improve and use the road. Whetstone Baptist blocked their use of the road by parking school busses on it and digging up the improvements. Initially, Whetstone Baptist claimed it had adverse possession for the five years from 2003-2008.
Ultimately, the Shillings obtained quitclaim deeds from the heirs of the prior *375owners of the road. Whetstone sought a quitclaim from its predecessor in title, Carol Franklin. Whetstone relies upon that subsequent quitclaim on the theory that Mrs. Franklin acquired all of the eastern property in 2003,1 including the adversely possessed road, that the property was not disposed of in the probate proceeding, and that Mrs. Franklin subsequently quitclaimed the adversely possessed property to Whetstone Baptist.
What is troubling is that at the time of the purchase, Whetstone Baptist knew that there was what appeared to be a road within the fence. In other words, it was on notice from its own survey that there appeared to be a public road or easement on the property. In fact, both parties before the trial court thought it was a public road. We have neither of the original owners before us. We have a claim of legal title (by way of the supposed heirs of the titled owners) versus a claim of adverse possession based upon the actions of parties who are no longer living. In other words, we have two “innocent” parties. The courts have to decide if there was hostile, actual, open and notorious, exclusive, and continuous possession based on the testimony of events that occurred long ago in time.2 Mr. Franklin owned both pieces of property; he lived on the property the Shillings live on. If he adversely possessed the road, how is it that it should not have been adversely possessed for the benefit of the Shillings? It seems bizarre to me that a court must choose one of the parties under the doctrine of adverse possession of a common predecessor in title. I believe this case stretches adverse possession beyond where it was intended to be.

. In 1989, Mr. Franklin transferred by quitclaim deed his sole ownership interest in the western parcel (land now owned by Schillings) to himself and Mrs. Franklin as husband and wife; however, he did not transfer the eastern parcel (land now owned by Whetstone Baptist), which remained in his sole name. Mr. Franklin died in 2003 and that year, as personal representative of his estate, Mrs. Franklin sold the eastern parcel to Whetstone Baptist.


. The time for adverse possession is from 1981 to 1994.